— In a medical malpractice action, plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered March 24,1981, which is in favor of the infant plaintiff in the principal sum of only $5,000, upon a jury verdict. (The jury awarded no damages to the plaintiff father.) Judgment reversed, on the law, and, as between the infant plaintiff and the defendants, action severed and new trial granted limited to the issue of damages only, unless, within 20 days after service upon defendants of a copy of the order to be made hereon, they, or either of them, shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to increase the verdict in favor of the infant plaintiff to $50,000 and to the entry of an amended judgment accordingly. In the event each defendant so stipulates, then the judgment as so increased and amended is affirmed. In the event only one so stipulates, then a severance and a new trial is directed as to the defendant who does not stipulate, and the judgment, as increased and amended, is affirmed as to the other. The jury’s findings with respect to the plaintiff father and apportionment of liability are affirmed. Plaintiffs are awarded costs on this appeal. The verdict in favor of the infant plaintiff was inadequate to the extent indicated. Gibbons, J. P., Thompson, Rubin and Boyers, JJ., concur.